Action to recover, by way of damages, the amount of commissions which plaintiff alleges he would have received had not the defendant, as a purchaser of real property, by virtue of a conspiracy, false and fraudulent representations, and breach of contract deprived him thereof. Order denying motion of defendant for judgment on the pleadings reversed on the law, with $10 costs and disbursements, and the motion granted, with $10 costs. There are no factual allegations upon which can be predicated the conclusion that the sale had been effected through the instrumentality of plaintiff as broker. (Newberry & Co. v. Warneche é Co., 267 App. Div. 418, affd. 293 N. Y. 698; Sieven v. Glazer, 267 App. Div. 969, motion for leave to appeal denied, 292 N. Y. 726; Sieven V. Glazer, 268 App. Div. 1052.) Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.